Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 7 and 16   
	It is unclear whether the phrase “attaches to a handheld object” structurally or only functionally recites the object (i.e. “is attached to” indicates a current attachment and is structural, but “attaches to” might indicate a current attachment or might be a statement of intended use). For the purposes of Examination on the merits, Examiner takes the broadest reasonable interpretation to be that this phrase is functional as the object is not clearly structurally recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0335544 to Schultz (Schultz). Schultz discloses:
With Respect to Claim 1  
A multi-use utility sleeve comprising: 4 5a. a first end; 6 7b. a second end; 8 9c. a folded configuration (it is Examiner’s position that the structure is capable of being folded parallel to the bistable springs as it is flexible fabric and so has a folded configuration); 10 11d. an unfolded configuration (see e.g. FIG. 9B); 12 13e. a plurality of bistable ribbons (68, FIG. 9B); 14 15wherein each bistable ribbon has a first end and 16a second end; 17 18f. an interior surface (56 or interior surface of 56) and an exterior surface (14 or exterior surface of 56); 19 20wherein the interior surface and exterior surface 21each comprise a layer of fabric (56 is disclosed as thinsulate which is a fabric, and 14 is also disclosed as fabric); 22 23wherein each layer of fabric is flexible; 24 25wherein the interior surface and exterior surface 19 further comprise a plurality of sections; 3wherein the plurality of sections comprises at 4least two primary sections (areas having springs and extending towards the edge from each spring) and at least one 5secondary section (areas between springs and between springs and the outer edges); wherein each primary section secures at least one 11of the plurality of bistable ribbons; 12 and the use of hook and loop fastener on the interior and exterior surfaces in addition to the bistable springs as a fastening mechanism ([0016]; but does not detail the relative locations of the springs and hook and loop fastener and discloses the hook on the interior and loop on the exterior surface and so does not disclose that wherein each primary section provides a strip of 8hook material on the exterior surface or 71013wherein the interior surface further comprises a 14first end loop strip; 15 16wherein the first end loop strip provides a strip 17of loop material on the interior surface.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to locate the hook material on the interior and the loop material on the exterior, as the male and female fastener structures are generally interchangeable and would operate in the same fashion if the hooks were loops and vice versa, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It would further have been obvious to locate the hook material on the exterior surface of the primary section in order to have the hooks where the springs will provide the most force to secure them together, as a mere selection of an art appropriate location for them and/or as that location is “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. they will be located either on the primary sections, the secondary sections, or on both such as by straddling the sections) or at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). With these modifications and selections, all of the limitations of the claim are met.
With Respect to Claim 3  
The multi-use utility sleeve of claim 1, wherein the first 25end of each of the one or more bistable stable ribbons 20secured by each primary section is offset relative to the first end of the bistable ribbons secured by the one or 3more other primary sections (i.e. the ends do not overlap each other).  
With Respect to Claim 4  
The multi-use utility sleeve of claim 1, wherein the folded 6configuration further comprises each section of the 7plurality of sections overlapping one another (it is Examiner’s position that the structure is capable of taking on a folded configuration as claimed).  
With Respect to Claim 5  
The multi-use utility sleeve of claim 1, wherein at least 10one of the primary sections provides a strip of loop 11material on the interior surface (necessary in order to mate with the hook material on the exterior surface of that primary section).  
With Respect to Claim 6  
The multi-use utility sleeve of claim 1, and the use of an adhesive layer to attach the wrap exterior (14) to an electronic device, but does not disclose further comprising 14a securement tab.   
However, Examiner takes official notice that hook and loop fastener is an art known substitute for adhesive attachment in order to allow for repeated attachment and separation. It is noted that Schultz discloses hook and loop attachment structures which are securement tabs (50, 52, 54). It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Schultz and the knowledge of one of ordinary skill in the art, to add a hook or loop securement tab to the wrap exterior in order to allow for repeated attachment/detachment of the electronic device or other object, and/or as a mere substitution of one art known attachment mechanism for another. 
With Respect to Claim 7  
The multi-use utility sleeve of claim 6, wherein the 17securement tab attaches to a handheld item (capable of this use, which is also the intended use).  
With Respect to Claim 8  
The multi-use utility sleeve of claim 1, further comprising 20a polygonal profile (the profiles of the side or the front/rear are shown as rectangular or at least substantially so, and so a rectangular profile is obvious; alternately modifying the shape to other polygonal shapes is also obvious as a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04) and also noting the disclosure to modify the shape in [0024] or [0079]).  
With Respect to Claim 9  
The multi-use utility sleeve of claim 1, further comprising 23an intermediary coupler (any of 16 or flap 71 or hook and loop fastener 52/54 on 71 constitute intermediary couplers to the extent broadly claimed).  
With Respect to Claim 10  
 A multi-use utility sleeve comprising: 2 3a. a first end; 4 5b. a second end; 6 7c. a folded configuration (inasmuch as it is capable of being folded into a folded configuration); 8 9d. an unfolded configuration (see e.g. FIG. 9B); 10 11e. a plurality of bistable ribbons (68); 12 13wherein each bistable ribbon has a first end and 14a second end; 15 16f. an interior surface (56 or interior surface of 56) and an exterior surface (14 or exterior surface of 56); 17 18wherein the interior surface and exterior surface 19each comprise a layer of fabric (56 is disclosed as thinsulate which is a fabric and 14 is disclosed as fabric); 20 21wherein each layer of fabric is flexible; 22 23wherein the interior surface and exterior surface 24further comprise a plurality of sections; 25 22wherein the plurality of sections comprises a plurality of primary sections (e.g. sections along which the bistable ribbons run); 3 4wherein each primary section provides a strip of 5hook material on the exterior surface (see the rejection of claim 1 above for details); 6 7wherein each primary section secures at least one 8bistable ribbon (68) of the plurality of bistable 9ribbons; 10 11wherein the interior surface further comprises a 12first end loop strip; 13 14wherein the first end loop strip provides a strip 15of loop material on the interior surface (noting end loop strip of loop material to mate with one of the primary sections).  
With Respect to Claim 12  
The multi-use utility sleeve of claim 10, wherein the 23first end of each of the one or more bistable stable 24ribbons secured by each primary section is offset relative 25to the first end of the bistable ribbons secured by the one or more other primary sections (they are offset as they do not overlap).  
With Respect to Claim 13  
The multi-use utility sleeve of claim 10, wherein the 4folded configuration further comprises each section of the 5plurality of sections overlapping one another (inasmuch as the structure is capable of taking on such a folded configuration).  
With Respect to Claim 14  
The multi-use utility sleeve of claim 10, wherein at 8least one of the primary sections provides a strip of loop 9material on the interior surface (necessary in order to mate with the hook on the outer surface of that primary section).  
With Respect to Claim 15  
11		The multi-use utility sleeve of claim 10, and the use of an adhesive layer to attach the wrap exterior (14) to an electronic device, but does not disclose further 12comprising a securement tab.  
However, Examiner takes official notice that hook and loop fastener is an art known substitute for adhesive attachment in order to allow for repeated attachment and separation. It is noted that Schultz discloses hook and loop attachment structures which are securement tabs (50, 52, 54). It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Schultz and the knowledge of one of ordinary skill in the art, to add a hook or loop securement tab to the wrap exterior in order to allow for repeated attachment/detachment of the electronic device or other object, and/or as a mere substitution of one art known attachment mechanism for another. 
With Respect to Claim 16  
The multi-use utility sleeve of claim 16, wherein the 15securement tab attaches to a handheld item (clearly capable of this use which is also the intended use).  
With Respect to Claim 17  
17		
The multi-use utility sleeve of claim 10, further 18comprising a polygonal profile (see the rejection of claim 8 above for details).   
With Respect to Claim 18  
The multi-use utility sleeve of claim 10, further 21comprising an intermediary coupler (any of 16 or flap 71 or hook and loop fastener 52/54 on 71 constitute intermediary couplers to the extent broadly claimed).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0335544 to Schultz (Schultz) as applied to claim 1 above, and further in view of U.S. Patent #7,048,162 to Frye (Frye). 
With Respect to Claim 3  
The multi-use utility sleeve of claim 1, and the use of alternate shapes for the structure (see e.g. [0079]), but does not disclose wherein the first 25end of each of the one or more bistable stable ribbons 20secured by each primary section is offset relative to the first end of the bistable ribbons secured by the one or 3more other primary sections.  
However, Frye discloses forming a similar tubular sleeve for attachment around a substantially cylindrical structure (i.e. a user’s wrist/forearm) and the use of a trapezoidal shape instead of a rectangular shape.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Schultz and Frye, to modify the shape of the holder to be trapezoidal in order to secure to a tapered structure. It would further have been obvious as part of this modification to make the springs longer in the wider areas in order to have the springs automatically wrap around the object, to maintain the proportions of the springs relative to the new shape, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). With this modification, the ends are offset as clamed.
With Respect to Claim 12  
22		
The multi-use utility sleeve of claim 10, wherein the 23first end of each of the one or more bistable stable 24ribbons secured by each primary section is offset relative 25to the first end of the bistable ribbons secured by the one or more other primary sections (see the rejection of claim 3 above for details).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0335544 to Schultz (Schultz) as applied to claim 1 above, and further in view of U.S. Patent #6,000,366 to Reeping (Reeping). 
19With Respect to Claim 2  
 	The multi-use utility sleeve of claim 1, wherein the first 20end loop material attaches to a strip of hook material 21provided by each primary section when the multi-use utility 22sleeve is worn in the unfolded configuration (inasmuch as it is capable of this use e.g. by wearing around a finger or around the arm of an appropriately sized user; it is also noted also that [0079] discloses making the wrap larger, and a larger wrap would accommodate a larger wearer), but does not disclose a single strip of loop that attaches to a strip of hook provided by each primary section.  
However, Reeping discloses forming a wrap structure (noting 36) having an elongated strip of hook and loop material (42) that mates with a pair of perpendicularly oriented strips of  hook and loop material (42) on the opposite side and surface of the wrap. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Reeping, to replace two or more of the separate strips of loop material with a single elongated  strip, in order to provide for a larger area to increase the strength of securement if the tabs are attached in imperfect alignment, to simplify construction (as attaching a single long strip is simpler than attaching different strips at different locations), and/or as a mere substitution of one art known loop structure for another.
With Respect to Claim 11  
The multi-use utility sleeve of claim 10, wherein the 18first end loop material attaches to each strip of hook 19material provided by each primary section when the multi- 20use utility sleeve is worn in the unfolded configuration (see the rejection of claim 2 above for details).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734